BY ELECTRONIC FILING

Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


       Re:     United States v. Robert Kelly, Case No. 19-286 (S-1)(AMD)


Dear Judge Donnelly:

We respectfully submit this letter as the Response on behalf of Mr. Kelly in opposition to the
Government’s Motion for an Anonymous Jury, and for certain restrictions on Mr. Kelly’s voir
dire rights. As further set forth below, the Government’s Motion should be denied.

       The Government’s Request for an Anonymous Jury

The “impaneling of an anonymous jury presents the ‘possibility of unfair prejudice to the
defendant and the danger of encroaching on the presumption of innocence.’” United States v.
Ashburn, 2014 WL 5800280, No. 13-CR-0303 (E.D. N.Y. Nov. 7, 2014) (quoting United States
v. Tutino, 883 F.2d 1125, 1132 (2d Cir. 1989)). Thus, the “empanelment of an anonymous jury is
a drastic measure, and is one that should be taken only in limited circumstances.” United States
v. Mustafa, 7 F.Supp. 3d 334, 335 (S.D.N.Y. 2014 (emphasis added) (citing United States v.
Vario, 934 F.2d 236, 239 (2d Cir. 1991), and United States v. Thomas, 757 F.2d 1359, 1365 (2d
Cir. 1985). In the present case, the circumstances presented do not support the imposition of such
a drastic measure.

Indeed, in Mustafa (supra), the court denied the government’s motion to empanel an anonymous
jury, and to impose certain “protective measures” for the jurors, even though the charges in that
case were far more serious than those presented in the present case. In that case, the defendant
was charged with “acts involving material support of terrorists and terrorist organizations,” as
well as “hostage taking.” Id. at 336, 337-338. As the starting point for its analysis, the Mustafa
court first noted that the “principle that a shield of innocence surrounds a defendant extends back
to ancient times.” Id. at 335 (citing Coffin v. United States, 156 U.S. 432, 453-454 (1895)). Thus,
the Mustafa court emphasized that “[a]ny practice that may impact that shield of innocence
Judge Donnelly
July 29, 2020


requires close scrutiny in light of reason, principle and common sense.” Id. (emphasis added)
(citations omitted).

In denying the government’s motion, the Mustafa court held that the quire serious charges
against the defendant were not, “in and of themselves . . . an insufficient basis upon which to
grant an anonymous jury.” Id. at 338. Moreover, the Mustafa court rejected the government’s
argument that the fact the case might garner “significant media attention” was a sufficient basis
to empanel an anonymous jury because that occurred in “any number of cases” tried in the
Southern District each year. Id. Finally, the Mustafa court held that the government had failed to
appropriately establish that “this defendant or this case presents a situation in which a jury faces
real or threatened violence.” Id. Accordingly, in denying the government’s motion, the Mustafa
court credited the defendant’s argument that the empanelment of an anonymous jury “would
poison the atmosphere of the case and serve to bolster the government’s case by creating the
impression that the defendant is dangerous and guilty, and that the jurors themselves are likely
targets.” Id.

The court’s decision in Mustafa is on all fours with the circumstances presented in Mr. Kelly’s
case. First, clearly the racketeering and related charges pending against Mr. Kelly are far less
serious that the terrorist and kidnapping charges that the defendant faced in Mustafa. Likewise,
just as in Mustafa, the fact that this case may attract “significant media attention” is nothing out
of the ordinary. More importantly, that media attention does not serve to establish in any way
whatsoever that this defendant, Mr. Kelly, or this case will subject the jurors to any sort of “real
or threatened violence.” Mustafa, supra, at 338. Indeed, that this case will attract media attention
is wholly irrelevant to that issue.

Furthermore, just as in Mustafa, the Government has failed to legitimately establish that Mr.
Kelly is any threat to the “judicial process,” including by way of witness tampering. The history
of the numerous currently pending cases against Mr. Kelly makes this very point. As has been
pointed out to this Court in several prior motions, the Judge in the currently pending Illinois
State court case allowed Mr. Kelly to be free on bond. Mr. Kelly remained on bond as a result of
that Order for months, and prior to being taken into custody for the currently pending case in the
Northern District of Illinois (“NDIL”). There has never been any contention by anyone, let alone
any evidence brought forward by way of a proffer or otherwise, that Mr. Kelly ever did anything
to attempt to impede the judicial process in the pending Illinois State Court case after being
released on bond.

In addition, during the pendency of the present case and the NDIL case, Mr. Kelly has similarly
not attempted to do anything to interfere with the “judicial process,” including contacting or
attempting to improperly contact or influence witnesses - either by himself or through others. In
fact, the Government in the present case, as well as in the NDIL case allowed - and did not
object to - Mr. Kelly having in-person visits, email communications, and correspondence, with
one of the alleged “victims” in the present case while he has been in custody in the NDIL.
Perhaps the Government’s motivation was that Mr. Kelly would do something, anything, to
allow it to claim that Mr. Kelly had attempted to influence the “judicial process” in the present
Judge Donnelly
July 29, 2020


case. In any event, Mr. Kelly never did. Similarly, despite the Government’s repeated assertions
to this Court that Mr. Kelly has both financial resources, and a purported network of supporters
and enablers outside the walls of the Chicago MCC and across the country, tellingly there has
never been any proof presented by the Government in this case (or in the NDIL case) that those
unidentified persons have ever made any attempts to improperly influence the judicial process in
the present case.1

Finally, if Mr. Kelly continues to remain in custody during the trial of this case, he will be in
custody in the Eastern District. He will have no ability whatsoever to attempt to improperly
influence the judicial process in this case.

For all of those reasons, the Government’s Motion to empanel an anonymous jury should be
denied.2

        The Government’s Proposed Restrictions On Mr. Kelly’s Voir Dire Rights

This Court should also reject the Government’s request to limit Mr. Kelly’s attorneys’ ability to
conduct a fair, thorough, and meaningful voir dire in this case. To that end, the Government
requests that potential jurors’ names, specific residential addresses, and the identity of their
employers remain unknown and secret. Voir dire is one of the most critical phases of the trial. To
unduly limit it in the manner suggested by the Government will fundamentally deny Mr. Kelly
and his counsel the opportunity to fully and meaningfully probe the potential biases of the venire.
See, e.g., United States v. Dinkins, 691 F.3d 358, 372 (2d Cir. 2012) (“a court’s action
withholding certain biographical information from the parties may affect a defendant’s
constitutional right to trial by an impartial jury, by hindering the defendant’s ability to conduct
an informed voir dire examination and to challenge effectively the seating of individual jurors”)

First, with respect to the names of the jurors. Mr. Kelly and his counsel agree that those names
need not be disclosed publicly or be made part of the record during the pendency of the case.
1
  Incredibly, if anything, it has been the Government’s own witnesses who have attempted to improperly
influence the judicial process by tainting the potential jury pool. By way of example, it has been reported
that one of the Government’s “victims” apparently recently took to social media to falsely make it appear
as if supporters of Mr. Kelly had set her car on fire – when in fact she apparently set the car ablaze herself
or had the car set ablaze. Imagine the outcry from the Government in this case if Mr. Kelly or one of his
own witnesses engaged in similar conduct. Mr. Kelly’s counsel is unaware of any police report even
being filed in connection with that fire, let alone any investigation into that bizarre occurrence by the
prosecutors or investigators for the United States Attorneys’ Office for the Eastern District of New York.
Apparently, what is good for the goose is not necessarily good for the gander in the present case.
2
 To the extent this Court grants the Government’s Motion to empanel and anonymous jury, it should
provide the following admonition to the jurors: “It is a common practice followed in many cases in the
Federal court to keep the names and identities of the jurors I confidence. This is in no way unusual. It is a
procedure being following in this case.” See United States v. Rivera, 2015 WL 630242, at *9, No. 13-CR-
149 (E.D.N.Y. Feb. 13, 2015). Additionally, if this Court’s grants the Government’s Motion to empanel
and anonymous jury, it should also grant Mr. Kelly additional preemptory strikes. See United States v.
Herron, 2 F.Supp.3d 391, 399 (E.D.N.Y. March 3, 2014).
Judge Donnelly
July 29, 2020


However, at a minimum, the names of the potential jurors must be made available to Mr. Kelly’s
counsel and the Government. Mr. Kelly and his counsel are not requesting that those names be
made available to Mr. Kelly as well – even though there is no legitimate reason not to do so. Mr.
Kelly and his counsel will live with such a limitation. See United States v. Napout, 963 F.3d 163
(2d Cir. 2020) (holding that the trial court “protected the appellant’s [defendant’s] rights by
ensuring that the jury was not anonymous with respect to any of the parties. While the
jurors’ identities were kept from the public, the appellants and their counsel (and the
government too) were provided with the names of the prospective jurors during selection
and were free to investigate any of them for potential bias”) (emphasis added).

To keep the names from the attorneys for the parties would not only run afoul of the Second
Circuit’s precedent in Napout, it also completely ignores the reality of the modern world, and the
reality of jury selection in the modern world. Mr. Kelly’s counsel is not asking for the names of
the potential jurors in order to make guesses and rely upon biases and prejudices about jurors’
nationality or ethnicity. We now live in a digital world. The amount of information readily and
publicly available, including on social media and/or readily available through extraordinarily
basic “Google” searches (run by even such technology novices as Mr. Kelly’s defense counsel),
provides tremendous insight into the thought processes and actual and potential biases of
potential jurors – not to mention insight into what they have read, heard, or posted about Mr.
Kelly or this case. Without the names of the potential jurors, it is impossible to engage in such
basic jury selection activities. Indeed, it would be tantamount to malpractice, or in a criminal
case ineffective assistance, for an attorney to fail or refuse to engage in the above-referenced
simple steps to research potential jurors. Indeed, those simple steps also serve as a check on the
veracity of the responses provided by potential jurors on jury questionnaires and during voir dire.
Without the names of the potential jurors, however, none of that is possible. See, e.g., United
States v. Teman, 2020 WL 3034034 at *39 (S.D.N.Y. June 5, 2020) (“a juror’s dishonesty
undermines a defendant’s right to a fair trial,” and may serve as a basis to exclude a juror during
jury selection, and/or as a basis for a motion for a new trial); see also McDonough Power Equip.,
Inc. v. Greenwood, 464 U.S. 548, 555 (1984)).3 The direct result upon Mr. Kelly of the granting
of the Government’s Motion will be the empaneling of a jury in violation of his Constitutional
right to an impartial jury as guaranteed by the Sixth Amendment.

Recently, the trial court in the Roger Stone federal criminal prosecution in the District of
Columbia recognized the importance, even basicness, of social media research during the jury
selection process. See United States v. Stone, 2020 WL 1892360 at *5 (D.C. April 16, 2020), No.
19-0018. In that case, defendant brought a post-trial motion seeking a new trial based upon, inter
alia, false statements or non-disclosures by potential jurors (who ended up serving on the jury)
during the voir dire process. In denying that motion, the Stone court held that defendant and his


3
 The Supreme Court in McDonough, supra, found that “[D]emonstrated bias in the responses to
questions on voir dire may result in a juror being excused for cause . . . [T]he necessity of truthful
answers by prospective jurors if this process is to serve its purpose is obvious.” Id. at 464 U.S. 554. Of
course, if Mr. Kelly’s counsel is denied the names of the potential jurors, and thus the ability to fully and
effectively scrutinize and challenge their voir dire responses, then counsel cannot make the appropriate
objections for exclusion.
Judge Donnelly
July 29, 2020


counsel could have (and thus should have) researched the potential jurors on social media at that
time - i.e., during the voir dire process. As the court in Stone noted:

       At the time of the trial, though, the defense made a strategic        choice not to
       look for social media information. None of the seven lawyers or the two
       jury consultants on the defense team performed the rudimentary Googling
       that located this set of Facebook and Twitter posts: not during the two months
       they were in possession of the entire set of jury questionnaires with the jurors’
       names on them; not during the four to five days before trial when they knew
       the exact order in which the members of the jury panel would be questioned
       and seated as jurors; not during the two days of jury selection; and not
       overnight after the twelve jurors and two alternates had been picked and
       instructed to return the next morning to be sworn.

Id. at *5 (emphasis added).

The reality and relevance of the modern digital world to jury selection as reflected by the court in
Stone has been acknowledged by various other courts. See, e.g.., United States v. Krug, 2019 WL
3162091, No. 1:15-CR-00157 (W.D.N.Y. July 16, 2019) (social media posts by potential jurors
can serve as the basis to strike jurors even before the start of the in-court jury selection process);
United States v. Nix, 251 F.Supp.3d 555, 565 (W.D.N.Y. 2017) (“the Court acknowledges that
the efforts undertaken by all parties to investigate the backgrounds of prospective jurors in this
case may be relevant to the Court’s consideration of the post-trial motions”) (emphasis in
original).

For all of those reasons, the Government’s request to deny the names of the potential jurors to
the attorneys for the parties should be denied.

The Government’s request that Mr. Kelly and his counsel be denied the names of the actual
employers for whom potential jurors work should similarly be denied. Again, Mr. Kelly and his
counsel agree that such information can be kept secret to the public during the pendency of the
trial, and even be denied to Mr. Kelly. However, there is no reason that Mr. Kelly’s counsel (and
counsel for the Government) should be denied that information. Such a limitation ignores the
reality that companies have corporate cultures that may influence the thought processes and
biases of potential jurors. There may be a big difference in the actual or potential biases of jurors
who choose to work for a company that supports “Black Lives Matter” versus a juror who
chooses to work for a company that actively opposes such a movement – regardless of how that
juror self-reports (or does not report) his biases on a juror questionnaire or during voir dire.
Moreover, armed with knowledge of a potential juror’s actual company affiliation, jury research
can be appropriately conducted on publicly available information. For example, knowing that
hypothetical potential juror “Sarah Jones” works for the hypothetical “Acme Company” goes a
long way towards narrowing down whether certain social media and other posts were made by
the Sarah Jones who is part of the venire from thousands of other individuals known as Sarah
Jones. In addition, the Sarah Jones may be affiliated with publicly available posts tied to or
disseminated by the Acme Company – ranging from posts reflecting opposition to Mr. Kelly to
Judge Donnelly
July 29, 2020


posts that reflect the potential for the acceptance of biases by the potential juror, such as funding
for the rights of those subjected to alleged sexual abuse or opposition to such things as the Black
Lives Matter movement.

Finally, the Government’s request that Mr. Kelly and his counsel be denied the actual residential
addresses of potential jurors should similarly be denied. As an initial matter, one’s actual address
provides relevant insight into a potential juror’s economic status, the racial make-up of his/her
neighborhood, as well as insight into his/her actual or potential viewpoints and biases. Indeed,
even the Government in this case would be hard-pressed to refuse to acknowledge that it might
be relevant, in terms of assessing the actual or potential biases of potential juror, to know that an
individual lives on the same street as a facility that serves the needs of those subjected to sexual
abuse, or on the same portion of a street that has historically sought to limit the presence of
minorities. All that aside, the actual address of a potential juror serves as yet another tool in
narrowing down whether certain social media and other posts were made by the hypothetical
Sarah Jones who is part of the venire from thousands of other individuals known as Sarah Jones.

At a minimum, this Court should require the disclosure of the specific, particular neighborhood
in which each potential juror resides, if not that individual’s specific address. See, e.g., United
States v. Wong, 40 F.3d 1347, 1377 (2d Cir. 1994) (requiring disclosure of information about
potential jurors’ neighborhoods); United States v. Ashburn, 2014 WL 5800280, at *16, No. 13-
CR-0303 (E.D. N.Y. Nov. 7, 2014) (allowing defense counsel to be provided with information
about the potential jurors’ neighborhoods); Dinkins, supra (providing neighborhood and zip code
information).

Wherefore, Mr. Kelly, by and through his counsel of record, respectfully requests that this deny
the Government’s Motion for the impaneling of an anonymous jury. In the event that this Court
grants that Motion, Mr. Kelly respectfully requests that this Court provide all counsel with juror
information consistent with the positions articulated above.



Sincerely,




Michael I. Leonard
MIL: bp
cc: All Counsel of Record (via ECF filing)
